UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 23, 2010 VALENCE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-20028 (Commission File Number) 77-0214673 (IRS Employer Identification Number) 12303 Technology Boulevard, Suite 950 Austin, Texas78727 (Address of principal executive offices) (512) 527-2900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry Into a Material Definitive Agreement On July 23, 2010, Berg & Berg Enterprises, LLC (“Berg & Berg”) loaned $2,500,000 to Valence Technology, Inc. (the “Company”).In connection with the loan, the Company executed a promissory note (the “Promissory Note”) in favor of Berg & Berg.The Promissory Note is payable on November 15, 2010 and bears interest at a rate of 3.5% per annum.This summary of the terms of the Promissory Note is qualified in its entirety by the text of the Promissory Note, a copy of which is attached to this Form 8-K as Exhibit 10.1 and is incorporated herein by reference. On July 27, 2010, the Company’s Board of Directors authorized the Company to request and enter into either loans from or the sale of shares to Berg & Berg, Mr. Berg, or their affiliates from time to time in an aggregate amount of up to $10.0 million (inclusive of the July 23, 2010 loan), if, as and when needed by the Company, and as may be mutually agreed. The managing member of Berg & Berg is Carl E. Berg, who is the Chairman of the Company’s Board of Directors and the principal stockholder of the Company. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 10.1 Promissory Note, dated as of July 23, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VALENCE TECHNOLOGY, INC. Dated: July 29, 2010 By: /s/Ross A. Goolsby Ross A. Goolsby Chief Financial Officer EXHIBIT INDEX Exhibit 10.1 Promissory Note, dated as of July 23, 2010.
